MEMORANDUM **
Thomas J. Gabba, a civilly committed patient at a California state prison hospital, appeals pro se the district court’s denial of his application for leave to proceed in forma pauperis with his and two other inmates’ 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial to proceed in forma pauperis, Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir.2001) (per curiam), and we vacate and remand.
The district court denied plaintiffs’ in forma pauperis application because it erroneously believed that only Gabba had submitted a declaration in support of the application. However, the record reflects that all three plaintiffs filed declarations in support of the application. Accordingly, the district court abused its discretion by denying in forma pauperis status for its stated reasons. See id. Accordingly, we vacate the district court’s order and remand to the district court for further proceedings.
Gabba bears his own costs on appeal.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.